Title: From George Washington to Nicholas Cooke, 31 March 1776
From: Washington, George
To: Cooke, Nicholas

 

Sir
Head Quarters Cambridge 31. March 1776

The Bearer Colo. Putnam, who has been employed as an Engineer in the Army under my Command, is now on his Way to New York; I have order’d him to wait upon your Honor to afford you such advice & assistance in the Construction of your Works as his time will permit. You will find him capable and ingenious, & I am happy in having this opportunity of sending you an Officer of such experience. I am most respectfully Sir ⟨your most⟩ humble Servant

⟨Go: Washing⟩ton

